         Case 1:18-cr-00218-TSC Document 55 Filed 11/16/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   )
                                            )
              v.                            )       Case No.: 1:18-cr-218 (TSC)
                                            )
MARIIA BUTINA, a/k/a                        )
MARIA BUTINA,                               )
                                            )
       Defendant.                           )
                                            )

               NOTICE OF WITHDRAWAL OF DEFENDANT
   MARIA BUTINA’S MOTION TO DISMISS OR COMPEL ELECTION BETWEEN
            MULTIPLICITOUS COUNTS WITHOUT PREJUDICE

       On November 15, 2018, Defendant Maria Butina filed a Motion to Dismiss or Compel

Election between Multiplicitous Counts (the “Motion”) (Docs. 52, 53). Consistent with the court’s

minute order of November 16, 2018, Maria Butina files this notice to inform the court that she

withdraws her Motion without prejudice.

Dated: November 16, 2018                    Respectfully submitted,

                                            /s/Robert N. Driscoll
                                            Robert N. Driscoll (DC Bar No. 486451)
                                            McGlinchey Stafford PLLC
                                            1275 Pennsylvania Avenue NW, Suite 420
                                            Washington, DC 20004
                                            Phone: (202) 802-9999
                                            Fax: (202) 403-3870
                                            rdriscoll@mcglinchey.com

                                            /s/Alfred D. Carry
                                            Alfred D. Carry (DC Bar No. 1011877)
                                            McGlinchey Stafford PLLC
                                            1275 Pennsylvania Avenue NW, Suite 420
                                            Washington, DC 20004
                                            Phone: (202) 802-9999
                                            Fax: (202) 330-5897
                                            acarry@mcglinchey.com

                                            Counsel for Defendant
